Title: To Thomas Jefferson from William Augustine Washington, 14 July 1806
From: Washington, William Augustine
To: Jefferson, Thomas


                        
                            D. Sir
                            
                            Rock Hill July 14th. 1806
                        
                        I take the liberty of mentioning to you that Mr. Beverley of Geo: Town & myself, have sent round to
                            Richmond for a load of Nicholson and Heths best Coal—These Gentlen. assure us that the coal delivered at this time will
                            be generally large, for as the demand at present is not considerable, the choice at the yard will be much better than it
                            will be some time hence—Knowing that you consume a great deal of this article, I shall be pleased (if you think fit,) to
                            furnish you with a load or more—The Vessel will bring 2000 Bushels; the price during Summer will be 32 Cents per Bushel
                            of 5 pecks, the present G. Town measure by a late regulation, which is equal to about 25¾ cents of the old measure—If you
                            will favor me with your commands, I will request Messrs. N. & Heth to furnish the best coal that their pits produce—It
                            is intended to keep the Vessel engaged in bringing Coal, so that if you require more than a load, your directions shall be
                            fulfilled, if I have the pleasure of being favored with them—
                        I have had a long and tedious confinement, otherwise should have done myself the pleasure of making my
                            respects to you—
                  I am D. Sir with much respect Your Most Ob. Sevt.
                        
                            Wm. Augt. Washington
                            
                        
                    